Case No. 04-14-00483-CV




                IN THE COURT OF APPEAL
        FOURTH SUPREME JUDICIAL DISTRICT
                  SAN ANTONIO, TEXAS




           ROWLAND J. MARTIN. APPELLANT
INDIVIDUALLY AND IN HIS REPRESENTATIVE CAPACITY AS
      ADMINISTRATOR FOR THE ESTATE OF KING




EDWARD BRAVENEC AND 1216 WEST AVE., INC., APPELLEES


                                                             ft.      ^        t*
                                                             S--           y   e.z -n

                                                                      en   —• -\r~
               APPELLANT'S REPLY BRIEF                     % (V^
                                                             mr~—     xr


                                                                      CO
                   On Interlocutory Appeal
       From Orders Of The 285th Judicial District Court
                     Bexar County, Texas


                                           Submitted By:

                                           Rowland J. Martin
                                           951 Lombrano
                                           San Antonio, Texas 78207
                                           (210) 323-3849
                          IDENTITY OF PARTIES & COUNSEL

1.    Appellant:                                      Rowland J. Martin
                                                      Individually and As Administrator of The
                                                      Estate Of King
                                                      951 Lombrano
                                                      San Antonio, Tx 78207

      Represented by:                                 Pro se

2.    Appellees                                       Edward Bravenec, the Law Firm of
                                                      McKnight and Bravenec, 1216 West Ave.,
                                                      Inc.


Represented by:                                       Glenn Deadman, Esq.
                                                      S. 509 Main Street
                                                      San Antonio, Texas, 78204

3.     Interested Third Parties Subject To Joinder:

3a.                                                   Bailey Street Properties

       Represented by:                                Law Office of McKnight and Bravenec
                                                      405 South Flores
                                                      San Antonio, Tx. 78205

3b.                                                   Torrabla Properties, LLC
                                                      18507 Canoe Brook,
                                                      San Antonio, Texas

Office Address:
                                                      1626 S.W. Military Dr.
                                                      San Antonio, Tx. 78201

       Represented by:                                Unknown
                                APPELLANT'S REPLY BRIEF


       Appellant Rowland J. Martin files this document for his brief in reply to the responding

brief Appellees filed on March 2,2014. The brief has been amended to include an Index Of

Authorities, proper citations to the record, and a proper certificate of service. Legal arguments on

issue and claim preclusion cited in Appellants Motion To Reopen are incorporated by reference

into the reply brief. Appellees are not prejudiced by the latter incorporation by reference because

they waived argument on the collateral estoppel issues.
                                 TABLE OF CONTENTS


IDENTITY OF PARTIES AND COUNSEL                                                          i

TABLE OF CONTENTS                                                                    iii

INDEX OF AUTHORITIES                                                                 iv

STATEMENT OF THE FACTS                                                                1

ISSUE PRESENTED                                                                       3

LEGAL STANDARDS                                                                       3

SUMMARY OF ARGUMENT                                                                   7


ARGUMENT AND AUTHORITIES                                                              9


I.     Appellees Err By Asking The Court To Construe The TCPA In A Manner That Narrows
       The Scope Of The Communications Referenced In The Text Of The Act             9

II.    Appellees' Brief Fails On TCPA's First Prong By Neglecting To Controvert
       Appellant's Fifth Point Of Error And Preponderant Evidence Establishing The
       Exercise Of The Right To Free Speech And The Right To Petition                10

III.   Appellees' Brief Confirms That They Defaulted On TCPA's Second Prong By
       Presuming Erroneously That They Were Exempt From The Burden Of The TCPA's
       Clear And Specific Evidence Standard                                          12

IV.    Appellee's Brief Omits To Allege A Rebuttal Of Collateral And Deed Estoppel
       Defenses And To Explain Why Their Omission In Trial Court Should Be Excused
       On Appeal                                                                     15

       A.     The Collateral Estoppel Issues                                         16
       B.     The Deed Estoppel Issues                                               20

V.     The Case Presents Issues Of Vital Importance For Uniformity In Anti-SLAPP
       Dismissal Proceedings And For Observance Of Automatic Stay Requirements
       By The Bexar County District Courts                                           22

CONCLUSION                                                                           24


CERTIFICATE OF SERVICE                                                               25

CERTIFICATE OF WORD COUNT                                                            25

APPENDIX
                                 INDEX OF AUTHORITIES

Cases

Alexanderv. U.S., 509 U.S. 544, 550 (1993)                                          ,                 7

Anderson v. Law Firm ofShorty, Dooley & Hall, 393 Fed. Appx. 214 (5th Cir.
Aug. 26,2010)                                                                                     18

Avilav.Larrea, 394 S.W.3d 646 (Tex. App.—Dallas 2012, pet. denied)                                6

Barrv. Resolution Trust Corp., 837 S.W.2d 627 (Tex. 1992)                                         17

Batzel v. Smith, 333 F.3d 1018,1025 (9th Cir. 2003), cert, denied 541 U.S. 1085 (2004)             7

Charalambopoulus v. Grammer, 2015 WL 390664 (N.D. Tex. January 29,
2015)                                                                                        6,15,18

Cherokee Water, Co. v Advance Oil & Gas, Co., 843 S.W.2d 132, 135 (Tex. App. - Texarkana
1992, writ den'd)                                                                     9,10

Chisholm v. Chisholm, 209 S.W.3d 96, 98 (Tex. 2006)                                            19,21

Cortez v. Johnston, 378 S.W.3d 468 (Tex. App.—Texarkana 2012, pet. denied)

Farias v. Garza, 426 S.W.3d 808 (Tex. App.—San Antonio 2014, pet. filed May 6,
2014)                                 ::                                                           4

Hernandez v. Hayes, 931 S.W.2d 648, 650 (Tex. App. 1996, writ denied)                              9
Houston v. Hill, 482 U.S. 451 (1987)                                                           20,21

In re Newton, 146 S.W.3d 648, 653-54 (Tex. 2004)                                        .•         6

James v. Brown, 637 S.W.2d 914, 916 (Tex. 1982) (per curiam)                                       9

James, etal, v. Calkins, 446 S.W.3d 135 (Tex. App.-Houston [1stDist.])                          5, 15
Jones v. Beckman, 2007 Cal. App. LEXIS 8326 (Cal. App., 2007)                                     21

Kinney v. BCG Attorney Search, Inc., 2014 WL 1432012, at *3 (Tex. App.—Austin Apr. 11,
2014, no pet. h.) (mem. op.)             ,                                                            4

KTRK Television, Inc. v. Robinson, 409 S.W.3d 682, 688 (Tex. App.— Houston [1st Dist.] 2013,
pet. denied)

La Chappelle v. Superior Court ofRiverside County, 2013 WL 1633657 (Cal. App. 4th Dist.
2013)                                                                                           5,20

                                               iv
LaJolla Group II, etal. v. Daniel A. Bruce, etal, 211 Cal.App.4th461 (Cal. App. 5th Dist.
2012)                                                                                        5,19
Larry York v. State ofTexas, 373 S.W.3d 32 (2012)                                             19
Markel v. World Flight, Inc., 938 S.W.2d 74 (Tex. App.-San Antonio 1996, no writ)              13

Miranda v. Byles, 390 S.W.3d 543 (Tex. App.—Houston [1st Dist] 2012,pet. denied)               6

Mortgage-Specialists, Inc. v. Implode-Explode Heavy Industries, Inc., 999 A.2d 184 (N.H.
2010)                                                                                           6

Newspaper Holdings, Inc. v. Crazy HotelAssistedLiving, Ltd., 416 S.W.3d 71, 80 (Tex.
App.—Houston [1st Dist] 2013, pet. denied)                                                   4, 13

Park 100 Investment Group v Ryan, 180 Cal. App. 4th 795 (Cal. App. 2nd Dist 2009)             18, 19

Parklane Hosiery Co., Inc. v. Shore, 439 U.S. 322, 99 S. Ct. 645, 58 L. Ed. 2d 552 (1979)         17

Pickens v. Cordia, Case, 433 S.W.3d 179 (Tex, App. - Dallas 2014)                               5

Reagan v. Guardian Life Ins. Co., 166 S.W.2d 909, 912 (1942)                                    9

Rehak Creative Servs., Inc. v. Witt, 404 S.W.3d 716, 725- 726 (Tex.App.-Houston [14th Dist.]
2013, pet. denied)                                                                        4, 5

Reinagelv. Deutsche BankNat. Trust Co., 735 F.3d 220, 228 (5th Cir. 2013)                      19

Rio Grande H20 Guardian v. Robert Muller Family P 'ship Ltd., 2014 WL 309776, at *2 (Tex.
App.—San Antonio Jan. 29, 2014, no pet.) (mem. op.)                                       4

Rochav. Ahmad, 662 S.W.2d 77 (Tex. App.-San Antonio 1983, no writ)                             19

San Jacinto Title Services ofCorpus Christi, LLC. v. Kingsley Properties, LP, 2013 WL
1786632, *5 (Tex.App.-Corpus Christi April 25, 2013, pet. denied)                               8

Sierra Club v. Andrews Cnty., 418 S.W.3d 711, 715 (Tex. App.—El Paso 2013, pet. filed)          4

Stanford v. Texas, 379 U.S. 476 (1965)                                                      19,20

Teal Trading and Development, LP v Champee Springs Ranches Property Owners Association
Case No. 04-12-00623-CV(TXCt. App. 4, Mar. 19, 2014)                                  18

United States v. Mendoza, 464 U.S. 154,159 n.4 (1984)                                          17

United States v. Mollier, 853 F.2d 1169,1175 n.7 (5th Cir. 1988)                               17

Varian Medical Systems, Inc. v. Delflno, 35 Cal. 4th 180,192 (2005) appealed in Super. Ct.

                                               iv
No. CV780187(Cal. 2005)                                                                   20,21

Watson v. Kaminski, 5\ S.W.3d 825, 827 (Tex. App. 2001, no pet.)                                 10

Whisenhunt v. Lippincott, 416 S.W.3d 689, 695-96 (Tex. App.—Texarkana 2013, pet. filed)....4

Wilson v. Parker, Covert & Chidester, 28 Cal. 4th 811, 123 CR2d 19, 24 Civ LR 242 (Sept.
2002)                                                                                           21

Zuniga v. Grose, Locke, & Hebdon, 878 S.W.2d 313, 318 (Tex. App. San Antonio 1994, writ
refd)                                                                                    19
                                              /
Constitutional and Statutory Provisions

U.S. CONST, amend. I                                                                             6

TEX. CONST, art I, Section 8                                                                    8,7

Tex. Civ. Prac. & Rem. Code (TCPA) Section 12.002(b)                                             14
Tex. Civ. Prac. & Rem. Code (TCPA) Section 27.001(3)                                                 5
Tex. Civ. Prac. & Rem. Code (TCPA) Sections 27.00l(4)(A)(i)                                          5
Tex. Civ. Prac. & Rem. Code (TCPA) Section 27.001(7)                                                 5
Tex. Civ.Prac. & Rem.Code (TCPA) Section 27.002                                                  7

Tex.Civ.Prac. & Rem.Code (TCPA) Section 27.003                                                   3
Tex. Civ. Prac. & Rem. Code (TCPA) Section 27.005(b)                                                 5
Tex. Civ. Prac. & Rem.Code (TCPA) Section 27.005(c)                                               4
Tex. Civ. Prac. & Rem. Code (TCPA) Section 27.006(a)                                       4, 15

Tex.Civ. Prac. & Rem.Code Ann. Section 51.014                                                    3

Tex. Prop. Code Section 202.003(a)                                                              18

Comments And News Reports

6AC.J.S. ASSIGNMENTS §132 (2013)                                                                22

Hon. Catherine Stoneand Wendy Martinez, "Caperton v. Massey Coal Co.: The Texas
Implications," St. Mary's Law Journal, 2010                                                     12

"Feds want secret audio at trial; Informant, now dead, helped obtain it," San Antonio Express
News, March 20, 2015                                                                            12

                                                  iv
                                 STATEMENT OF THE FACTS

       On January 12, 2015, Appellantfiled his opening brief and on March 2, 2015, Appellees

filed a responding brief. There is no dispute that Appellees legal action for tort liability was

prompted by a certain published notice of apparent liability for purchase money lien claims, and

a perfected notice of lis pendens referring to the purchase money lien claim; or that their legal

action contemplated relief to enjoin future communications in and out of court. See generally,

Appellees' Briefat pp.9 -16. The major question of law they present for de novo review is

whether Appellant's motion to dismiss was sufficient to allege communications that involve the

exercise of the right to speech and to petition as would support appellate jurisdiction to enforce

the Texas Citizen's Participation Act.

       According to Appellees, the TCPA is inapplicable because "one can infer that Martin

simply found a section of a statue [sic] that provided an automatic stay and through [sic] the

same into a briefing not supported by any case [sic] of action in a live pleading." Appellees' Brief

at para. 56,at p. 25. Appellees also appear to allege that Appellant's pleading is nullified by a

fatal defect. They seem to imply either that the defect nullifies the pleading, or that a moving

party has the burden to allege a predicate cause of action to qualify for TCPA relief. Although

difficult to interpret both in substance and form, Appellant construes the Appellees' brief to

allege that Appellant's motion to dismiss was insufficient to place them on notice that their

action lies within the scope of the TCPA, and that this relieved them of the TCPA burden to

them to prove every element of their prima facie claims for tort liability under the clear and

specific evidence standard.

       To establishthe supposed legal basis for their contentions, Appellees argue in pertinent

part as follows:
       The Texas system of pleadings is composed of petitions and answers... The pleadings
       define the suit, give notice of the facts and legal theories of the case, guide the trial court
       in admitting evidence and in charging the jury, restrict the trial court in rendering the
       judgment an[d] form the basis for appellate review ... When there is no pleading, there
       can be no judgment... Further, it is not proper to admit evidence unless it is addressed or
       bares upon some issue raised by the pleadings ... There can be no fact issue as a result of
        a non-plead cause of action.

Appellees' Briefat para. 52, p. 23-24. Though correct on the law, Appellees' brief omits to

allege the filing of a formal responsive pleading in response to the TCPA motion to dismiss, and

also neglects to explain the omission. Instead, they assert the unsupported fact theory that

Bravenec's chain of title related back to a foreclosure on October 3,2003, and ask the Court

instead to give dispositive effect to a typographical error attributed to Appellant's TCPA motion

to dismiss. In fact, the typographical error noted in the responding brief appears, not in

Appellant's TCPA Motion To Dismiss, but in a Memorandum Of Law supporting the Motion to

Dismiss, and even then only after Appellees waived the opportunity to plead opposition to TCPA

dismissal in the trial court by way of a formal pleading. See, "Motion To Dismiss " in Exhibit C.

        Although Appellees' brief does repeat the res judicata arguments they raised in the trial

court to support the tortious interference claim, it offers no direct evidence and legal authority to

controvert Appellant's collateral estoppel defense. As such, their res judicata argument amounts

to a difference of opinion about the meaning oi Martin v. Grehn, Case No. 13-50070. Appellant

attaches dispositive significance to the fact the Appellees' brief fails to explain how the

presumed res judicata effect of the judgment in Martin v. Grehn would even plausibly

substantiate every element of their prima facie case for tort liability in light of a non-final

pending appeal in Martin v. Bravenec, CaseNo. 14-50093. By all indications, Appellees' TCPA

showing is predicated in its entirety on a legal theory that omits to differentiate claim preclusion

doctrine ("resjudicata") from issue preclusion doctrine ("collateral estoppel"), and whichoffers
no legal or evidentiary basis as such from which to discerna nexus with the "interference"

element or any other element of their claims for tort liability. Thus, the record is now ripe for the

Court to determine whether the trial court erred in agreeing with Appellees that Appellant's

speech as attacked by their tort liability claims is inherently ineligible for TCPA protection.

                                        ISSUE PRESENTED

        If the Appellees TCPA showing is insufficient as Appellant contends here, in his original

Fifth and Sixth Points of Error, Appellant's Opening Briefat p. 29 - 39, and in various

supporting pleadings on interlocutory appeal, the invalidity their cause of action for tort liability

necessarily moots the need to argue further about whether the temporary injunction order was a

void ab initio post-stay gag order as alleged. In the interest of simplifying the appeal, the sole

issue presented for the Court's consideration for reply brief purposes is this:

        Whether the Appellees' responding brief sustains their burden to show, consistently with
        applicable standards of review, that they produced clear and specific evidence of every
        element of their prima facie case for tort liability, and that they rebutted Appellant's
        defenses based on collateral and deed estoppel, in the dismissal proceeding below?

                                       LEGAL STANDARDS

        The TCPA provides in pertinent part that if a legal action is "based on, relates to, or is in

response to a party's exercise of the right of free speech, right to petition, or right of association,

that party may file a motion to dismiss the legal action." Tex.Civ.Prac. & Rem.Code Ann. §

27.003 (West Supp.2014). To prevail on a TCPA motion to dismiss, the movant bears the initial

burden to show by a preponderance of the evidence that the plaintiffs action is covered. The

party who brought the action can avoid dismissal if he or she "establishes by clear and specific

evidence a prima facie case for each essential element of the claim in question." Id. If the motion

is denied, the moving party is authorized to commence an interlocutory appeal which has the

effect of staying all trial court proceedings. Tex. Civ. Prac. & Rem.Code Ann. Section 51.014.
          Every Texas court of appeals to address the standardof review for the first prong of the

TCPA burden shifting analysis, including the Fourth Court of Appeals, has concluded that de

novo review applies. Rio Grande H20 Guardian v. Robert Muller Family P 'ship Ltd., 2014 WL
309776, at *2 (Tex. App.—San Antonio Jan. 29, 2014, no pet.) (mem. op.).1 In Farias v. Garza,
426 S.W.3d 808 (Tex. App.—San Antonio 2014, pet. filed May 6, 2014) (reversing trial court's

refusal to dismiss) this Court held in regard to the second prong that"... the proper standard is to

'determine de novo whether the record contains a minimum quantum of clear and specific

evidence that, unaided by inferences, would establish each essential element of the claim in

question if no contrary evidence is offered." Id, citing Rehak Creative Servs., Inc. v. Witt, 404
S.W.3d 716, 726 (Tex.App.-Houston [14th Dist.] 2013, pet. denied); Tex. Civ. Prac. &

Rem.Code § 27.005(c). Newspaper Holdings, Inc. v Crazy Hotel Assisted Living, 2013 WL
1867104, at *6 (examining pleadings and evidence to determine whether plaintiffs marshaled

any "clear and specific" evidence to support each alleged element of their causes of action).

TCPA 27.006(a) further provides that "[i]n determining whether a legal action should be

dismissed under [the TCPA], the court shall consider the pleadings and supporting and

opposing affidavits stating the facts on which the liability or defense is based." Id. (emphasis

added).

          In James, et al, v. Calkins, 446 S.W.3d 135 (Tex. App. - Houston [1st Dist] August 21,

2014, the court of appeals noted that evidence of a communication made in connection with a



1         Seealso, Kinney v. BCG Attorney Search, Inc., No. 03-12-00579-CV, 2014 WL 1432012, at *3
(Tex. App.—Austin Apr. 11, 2014, no pet. h.) (mem. op.) (concluding parties' issues present "matters of
statutory construction" and are reviewed de novo); SierraClub v. Andrews Cnty., 418 S.W.3d 711,715
(Tex. App.—El Paso 2013, pet. filed); Whisenhunt v. Lippincott, 416 S.W.3d689, 695-96 (Tex. App.—
Texarkana 2013, pet. filed); Newspaper Holdings, Inc. v. Crazy Hotel Assisted Living, Ltd., 416 S.W.3d
71, 80 (Tex. App.—Houston [1st Dist.] 2013, pet. denied); KTRK Television, Inc. v. Robinson, 409
S.W.3d 682, 688 (Tex. App.— Houston [1st Dist.] 2013, pet. denied); Rehak Creative Servs., Inc. v. Witt,
404 S.W.3d 716, 725 (Tex. App.—Houston [14th Dist.] 2013, pet. denied).
judicial proceeding in the form of a notice of lis pendens satisfies the requirement to show that

claims in the underlying case are based on, related to, or are in response to appellants' exercise

of the right to petition as defined by the TCPA Sections 27.00l(4)(A)(i) and 27.005(b):

       ... [A]ppellees' ... claim is "based on, relates to, or is in response to" the lis pendens
       filed by [Appellant] with the Harris County clerk that gave notice of her claims against
       [Appellee] in the 61st District Court lawsuit, which seeks to cancel his transfer of [the
       beneficiary's] home to a trust controlled by him. All of these are "communication[s] in or
       pertaining to a judicial proceeding." See id. § 27.00l(4)(A)(i). Appellees argue that that
       these actions cannot be constitutionally protected, but the cases they cite do not apply the
       TCPA, or do not involve communications of the type at issue here. Accordingly, we hold
       that appellants met their initial burden to prove that appellees' legal action related to their
       exercise of the right of petition. See id. § 27.005(c).

Id. at p. 147. The holding in James is consistent with the national trend in Anti-SLAPP litigation

which treats lis pendens speech as a covered communication for Anti-SLAPP purposes. See,

Park 100 Investment Group v Ryan, Case No. B208189 (Cal. App. 2nd Dist 2009); La

Chappelle v. Superior Court ofRiverside County, 2013 WL 1633657 (Cal. App., 4th Dist. 2013)

(mandamus proceeding reversing lis pendens expunction); and La Jolla GroupII, et al. v. Daniel

A. Bruce, etal, 211 Cal. App. 4th 461 (Cal. App. 5th Dist. 2012).
       In Pickens v. Cordia, 433 S.W.3d 179, 184 (Tex, App. - Dallas 2014), the court of

appeals noted that the "exercise of free speech" is also defined as a "communication made in

connection with a matter of public concern." Id. at. A "matter of public concern" includes an

issue related to "(A) health or safety; (B) environmental, economic, or community well-being;

(C) the government; (D) a public official or public figure; or (E) a good, product, or service

in the marketplace." TEX. CIV. PRAC. & REM. CODE § 27.001(7). The Pickens court held that

a matter can be a public issue "because people in the public are discussing it or because people

other than the immediateparticipants in the controversy are likely to feel the impact of its

resolution." Id. citing Miranda v. Byles, 390 S.W.3d 543 (Tex. App.—Houston [1stDist.] 2012,
pet. denied). Other courts reviewing Anti-SLAPP litigation have found that matters of public

concern include speech addressed to the quality of legal services provided by a member of the

state bar, Avila v. Larrea, 394 S.W.3d 646 (Tex. App.—Dallas 2012, pet. denied); viewpoints on

issues about compliance with canons of judicial conduct, Cortez v. Johnston, 378 S.W.3d468

(Tex. App.—Texarkana 2012, pet. denied) (strong matter of public concern involving a member

of the state judiciary); and viewpoints about the efficacy of public policy responding the

mortgage industry crisis, Mortgage-Specialists, Inc. v. Implode-Explode Heavy Industries, Inc.,

999 A.2d 184 (N.H. 2010). (anti-slapp case involving mortgage dispute).

       The TCPA also provides rules of construction that the courts of appeals are obligated to

observe in appeals from denials of dismissal relief. For example, Subsection 27.011 (a) states

that "[fjhis chapter does not abrogate or lessen any other defense, remedy, immunity, or privilege

available under other constitutional, statutory, case, or common law or rule provisions," and

Subsection (b) states that "[fjhis chapter shall be construed liberally to effectuate its purpose and

intent fully." Id. Section 27.011 preserves collateral estoppel defenses, as indicated in

Charalambopoulus v. Grammer, 2015 WL 390664 (N.D. Tex. January 29, 2015), a TCPA

decision acknowledging that in a proper case, the moving party's assertion of issue preclusion

supports an automatic right to dismissal, although the court there concluded that the moving

party failed to establish the doctrine applied. Section 27.011 preserves rules under the United

States and Texas Constitutions that prohibit prior restraints on free speech. See U.S. CONST,

amend. I; TEX. CONST, art I, §8. A prior restraint is a judicial order forbidding certain

communications when issued in advance of the time that such communications are to occur. See

Alexander v. U.S., 509 U.S. 544, 550 (1993). A prior restraint of expression bears"a heavy

presumption against its constitutional validity." See In re Newton, 146 S.W.3d 648, 653-54 (Tex.
2004). The guidingpurpose behind the preservation of these defenses and rules of construction is

to afford a qualified moving party a substantive immunity from suit, Batzel v. Smith, 333 F.3d

1018,1025 (9th Cir. 2003), cert, denied 541 U.S. 1085 (2004), which in the context of the TCPA,

is intended to "encourage and safeguard the constitutional rights of persons to petition, speak

freely, associate freely, and otherwise participate in government to the maximum extent

permitted by law and, at the same time protect the rights of a person to file meritorious lawsuits

for demonstrable injury." Tex. Civ.Prac. & Rem.Code Ann. § 27.002.

                                   SUMMARY OF ARGUMENT

        Appellant's opening brief thoroughly addressed Appellees' issue on whether the trial

erred by granting gag order relief on July 17, 2014. The opening brief was then augmented in a

supplemented briefing submission, and by way of a motion for special exceptions in Case No.

04-14-00483-CV, and a motion to reinstate his petition for extraordinary relief in Case No. 04-

14-00841-CV. In the current state of the record, Appellant submits that the Appellees'

submission on TCPA burden shifting requirements is the only issue the Court needs to consider

to dispose of the appeal. Careful examination of the Appellees' briefing reveals that they err in

general by asking the Court to adopt a construction that obscures the definition for

communications set forth in TCPA Section 27.005. The first prong of their TCPA analysis fails

to withstand scrutiny under the de novo review standard because it fails to establish that the

subject matter of their legal actions for tort liability falls outside the scope of the

communications covered by Section 27.005. The second prong of their analysis fails for legal

insufficiency under the TCPA's clear and specific evidence standard because it relies

substantially on adverse inferences, and without regard to the fact that Appellees' voluntarily

waivedthe opportunity to file a responsive pleading to address every element of the claims for

tort liability they assert. Even if Appellees could prevail on the first and second prong, which
they cannot, their brief makes no plausible attempt to controvert Appellant's collateral and deed

estoppel defenses with cognizable evidence and legal authority. Under the circumstances, the

only conclusion one can plausibly reach consistently with the guidingprinciples of the TCPA-

and the conclusion that Appellees should have reached before they filed their case - is that

Appellees' legal action to suppress future lis pendens speech is utterly repugnant to First

Amendment values and subject to mandatory dismissal under the TCPA as such. Under the

circumstances, Appellees' issue about whether the trial court erred in granting temporary

injunctive relief is functionally mooted by their lack of standing to maintain the underlying cause

of action whatsoever for tort liability.

                               ARGUMENT AND AUTHORITIES

I.      Appellees Err By Asking The Court To Construe The TCPA In A Manner That
        Narrows The Scope Of The Communications Referenced In The Text Of The Act.

        An important threshold matter concerning the proper statutory construction of the TCPA

is presented by Appellees' legal theory proposing to exclude coverage of Appellant's lis pendens

speech based on a pleading defect they neglected to raise during their appearance in the trial

court. Their construction "creates an absurdity [on appeal] by drawing an artificial distinction

within the class of defendants the TCPA was designed to protect regardless of whether they

suffered the harm for which the legislature addressed by enacting the TCPA." San Jacinto Title

Services ofCorpus Christi, LLC. v. KingsleyProperties, LP, 2013 WL 1786632, *5 (Tex.App.-

Corpus Christi April 25, 2013, pet. denied). Their construction should be summarily rejected in

the first instance because the TCPA imposes no requirement for the moving party to allege a

cause of action, as Appellees' brief appears to suggest, but instead merely requires the moving

party to invoke TCPA immunitiesby allegingthat the legal action by the plaintiff was in

response to the exercise of the right to speech and to petition by the movingparty. Further, a


                                                 8
typographical error in a motion to dismiss, such as the one Appellees cite in their briefrelating to

an event in the chain of title to the subject property, has no bearingwhatsoever on the overall

justiciability of a motion to dismiss in which a lis pendens communication injudicial proceeding

covered by 27.005(c) is properly alleged as the predicate for TCPA review.

       In Charalambopoulus v. Grammer, Id, the Court noted that under Texas law publications

made in the course ofjudicial and quasi-judicialproceedings are absolutely privileged. This

"mean[s] that any statementmade in the trial of any case, by anyone, cannot constitute the basis

for a defamation action, or any other action." Hernandez v. Hayes, 931 S.W.2d 648, 650 (Tex.

App. 1996, writ denied) (citing James v. Brown, 637 S.W.2d 914, 916 (Tex. 1982) (per curiam);

Reagan v. Guardian LifeIns. Co., 166 S.W.2d 909, 912 (1942)). The Charalambopoulus court

noted that the judicial proceedings privilege is "tantamount to immunity," and, where there is an

absolute privilege, no civil action in damages for oral or written communications will lie, "even

though the language is false and uttered or published with express malice." Id. "The scope of the

absolute privilege extends to all statements made in the course of the proceeding ... and attaches

to all aspects of the proceeding, including statements made in open court, hearings, depositions,

affidavits, and any pleadings or other papers in the case." Id. As indicated by James, Id, the

privilege ordinarily extends to the recording of a notice of a lis pendens which simply documents

that the interest of the grantor passes to the pendent lite purchaser subject to a determination by

the court. Cherokee Water, Co. v Advance Oil & Gas, Co., 843 S.W.2d 132, 135 (Tex. App. -

Texarkana 1992, writ den'd). Because the privilege extends to statements made in contemplation

of, and preliminary to, judicial proceedings, it would arguably cover the filing of pre-litigaiton

notices, such as Appellant's notice of apparent liability for purchase money claims, that precede

the lis pendens filing. See, Watson v. Kaminski, 51 S.W.3d 825, 827 (Tex. App. 2001, no pet.).
       Even if there were no on-going judicial proceedings, moreover, the issues of public

concern qualify for coverage both under TCPA Section 27.005 and Section 8 of the Bill of

Rights of the Texas constitution: "Everyperson shall be at liberty to speak, write or publishhis

opinions on any subject, being responsible for the abuse of that privilege; and no law shall ever

be passed curtailing the liberty of speech or of the press. In prosecutions for the publication of

papers, investigating the conduct of officers, or men in public capacity, or when the matter

published is proper for public information, the truth thereof may be given in evidence. " Id.

       Under the circumstances, the Appellees' brief is suspect on its face. The mere fact that

Appellees assert the right to maintain an independent cause of action to categorically enjoin

unpublished speech pertaining to a still pending case, and now argue on appeal that the Court

should unilaterally narrow the scope of the communications referenced in the text of the Act,

both strongly suggest that they are not parties to a meritorious lawsuit involving a demonstrable

injury as inferred from their arguments about res judicata by the trial court. Cherokee Water, Id.

II.     Appellees' Brief Fails On The TCPA's First Prong By Failing To Controvert
        Appellant's Fifth Point Of Error And Preponderant Evidence Of Appellant's
        Exercise Of The Right To Free Speech And The Right To Petition.

        Appellees purport to maintain causes of action for tortious interference with contractual

relations and fraud, but regardless of what labels they use to allege tort liability, the dispositive

factors on the TCPA's first prong are the existence of published communications in a judicial

proceeding in the form of lien and lis pendens notices , and communications about matters of

public concern both published and unpublished, both of which undoubtedly fall within the scope

of TCPA protection. Appellees' presentation at the hearing on July 9,2014 removes all doubt

that their action was in response to and based on the exercise of the right to speech and to

petition. Attorney Deadman's colloquy with the trial court on May 23,2014 explains his



                                                  10
rationale for his representations to the trial court on Bravenec's behalfin terms of lis pendens

speech:

          THE COURT: "Okay. And your request for injunction is to prevent him filing the HS
          pendens."

          MR, DEADMAN: "That's the sole purpose, Judge .... In addition, we've asked that they
          not contact the lender. What's happened in the past is, even if there's not a lis pendens, he
          will contact the lender or the purchaser to let them know verbally, there's clouds on title,
          he has an interest..."


Court Reporters' Transcriptfrom May 23, 2014, atp. 6, in Exhibit D ofAppellant's Second

Supplemental Appendix. Attorney Deadman that the right to petition was implicated in the

rationale for the tort liability alleged at the hearing on July 17,2014:

          THE COURT: "... my intent was to draft the order as broadly as possible. I did not
          intend the language [to] quote that phrase 'being given its broadest terms' to be included
          in the order. Why is it in there?"

          MR. DEADMAN: "The only reason that's in there ... [is] the lengthy history in this case


          THE COURT: "I'll grant you that... [but] I don't know that you need that particular
          language in the Order. I don't want to make it so broad that it's subject to constitutional
          challenge ...."

See, Court Reporters' Transcriptfor July 17, 2014, at p. 13-14.

          Applying both prongs of the criteria for TCPA coverage, it is evident from the Appellees'

own testimony and evidentiary submissions in support of temporary injunctive relief that, at

bottom, their entire litigation revolves Appellant's exercise of the right to free speech and to

petition. The gravamen of Appellees case, by their own account, lies in their interests in

enjoining future lis pendens speech and in resolving a difference of opinion with the Appellant

about the res judicata effect of the judgment for Bravenec in Martin v. Grehn and the collateral

estoppel effect of the federal court's final order decliningjurisdiction to expunge an earlier lis

pendens filing noticing Appellant's purchase money claims. See Defendants' Exhibit 2. At the

                                                   11
same time, the underlying speechwhich the Appellee's suit places in dispute implicates every

matter of public concern known to the TCPA.

        Under any realistic construction to effectuate the purposes of the TCPA, Appellant's

speech can and should be deemed to encompass a request for adherence to disciplinary rules of

professional responsibility, and for observance ofjus cogens standards ofjudicial conduct, that

directly or indirectly touch every category of public concern known to the TCPA Section 27.005,

including "safety" from alleged deprivations of due process, the effect ofjudicial branch

operations on "economic and community well-being", "government accountability," Bravenec's

conduct as a "public figure," and the quality of legal services in the marketplace provided by him

and his firm. The public clearly had a right to know that a candidate for judicial office was suing

a former client, and was at the same time facing claims for legal malpractice himself arising from

a former attorney-client relationship. The public also stands to be affected by the resolution of

issues concerning the conflict between the State and the Fifth Circuit on laws governing post-

petition foreclosures and suspect lien assignments. Thus, even if Appellees had filed a written

response to the TCPA motion to dismiss, they would still have no realistic basis for disputing

that the underlying subject matter of Appellant's speech involves matters of public concern, both

in the sense that people other than the parties to this controversy are likely to feel the impact of

itsresolution, and that there is on-going public discussion onthese topics.2

HI.     Appellees Brief Confirms That They Defaulted On The TCPA's Second Prong By
        Presuming Erroneously That They Were Exempt From The Burden Of The
        TCPA's Clear And Specific Evidence Standard.

        As the appellees in an interlocutory appeal pursuant to TCPA Sections 27.003 and

2       See e.g., Hon. Catherine Stone and Wendy Martinez, "Caperton v. Massey Coal Co.: The Texas
Implications," St. Mary's Law Journal, 2010. Available at http://stmaryslawjournal.org/pdfs/Stone.pdf.
See also, "Feds want secret audio at trial; Informant, nowdead, helped obtain it," San Antonio Express
News, March 20, 2015, at p. A-3 (reporting on a pending federal caserelated to a local attorney's felony
conviction arising out of corrupt litigation in a state district court).
                                                        12
51.014(a)(12), their burdenwas to comply with the TCPA's clear and specific evidence standard.

This they failed to do. Due to Appellees' waiver of responsive pleadings, there is nothing in the

trial court record to document their compliance with the TCPA's requirement that they establish

every element of their prima facie case for tort liability with clear and specific evidence.

Appellee's resort to back-door arguments for exemptions from TCPA coverage, that the Court

should "infer that Martin simply found a section of a statue [sic] that provided an automatic stay

and through [sic] the same into a briefing not supported by any case [sic] of action in a live

pleading," is both legally non-justiciable under the heightened standards noted in Farias and

factually absurd as a response to Appellant's twelve points of error and motion for special

exceptions based on a fraud on the court below. It suffices to say that Appellees' fail to

distinguish the relief they sued to obtain from an explicit request for unlawful prior restraints.

Markel v. World Flight, Inc., 938 S.W.2d 74 (Tex. App.-San Antonio 1996, no writ).

        Further, whether analyzed under the label of tortious interference with contractual

relations, or as a fraudulent filing of a public record, Appellees' core arguments about tort

liability fails to pass muster of the facts of this case. The court in Newspaper Holdings, Inc. v.

Crazy Hotel Assisted Living, Ltd., 416 S.W.3d 71; (Tex. App - 1st Dist. - Houston 2013)

disposed of the tortious interference claim comparable to the one under review here with the

following holding: "To establish a cause of action for tortious interference, a plaintiff must prove

that (1) a contract subject to interference exists, (2) the defendant committed a willful and

intentional act of interference with the contract, (3) the act proximately caused injury, and (4) the

plaintiff sustained actual damages or loss ...Ordinarily, merely inducing a contract obligorto do

what it has a right to do is not actionable interference." Id. On this basis, the court of appeals

there reversed a trial court order denying the defendant's TCPAmotion to dismiss. Here,


                                                  13
Appellees' offer no argument to explain why thetransfer of the subject property to Torralba

Properties makes this case distinguishable from the one in Newspaper Holdings, Id.

       The courtof appeals in James, Id. disposed of a fraud claim identical to the one asserted

by Appellees pursuant to Tex. Civ. Prac. & Rem. Code Section 12.002(b) with the following

holding: "Appellees claimed ... that appellants knew that the lis pendenswas fraudulent when it

was filed and that [one appellant] admitted under oath that she knew that the lis pendens was

fraudulent. But no evidence supports these assertions, and [c]onclusory statements are not

probative and accordingly will not suffice to establish a prima facie case ... The evidence shows

that that the lis pendens provided notice of the pendency of the 61st District Court lawsuit,

which requested a declaratory judgment that a 2007 deed conveying [a] home to a trust creadted

and controlled by [appellee] is invalid." James, Id. at p. 28. Here, the probative evidence flowing

from Bravenec's testimony on July 9, 2014 established mainly that he lacked capacity to

differentiate truth and falsity in the context of his purported action for fraud.

       The arguments offered by Appellee are far more obscure and deceptive because, unlike

the respondent in Newspaper Holdings and James, they waived the opportunity to file a written

response to Appellant's TCPA motion to dismiss, and instead relied on a showing calculated to

demonstrate why present and future lis pendens speech should be enjoined. As plead in

paragraphs 10, 37, 38, 50 and 51 of their brief, moreover, Appellees purport to maintain their

causes of action for tortious interference with contractual relations and fraud on theory that

Bravenec's chain of title began with a foreclosure sale transaction on October 3, 2003 which they

suppose to be wrongfully clouded by Appellant's lis pendens filings in 2014. In paragraph 10,

for example, Bravenec specifically asserts that his chain of title to the subject property beganon

October 3, 2003 with a foreclosure sale transaction executed by the late Albert McKnight.


                                                  14
Thereafter, he incorporates the same fact issue in paragraph 50 in support of his secondissue,

defending the trial court's order denying dismissal pursuant to the TCPA. See also Appellees'

Briefatparas. 3, 13, 26 and43. For his second issue, whetherthe trial court erred by ordering

the denial of TCPA dismissal relief, Bravenec alleges essentially in paragraphs 51-56 that

Appellant waived immunity from suit due to a defective TCPA motion to dismiss, and that the

trial court's denial of TCPA dismissal relief was proper because "numerous courts," allegedly

including the U.S. District Court for the Western District of Texas in Case No. SA 1l-CV-0414

and the U.S. Court of Appeals in Case No. 13-50070, adjudicated the supposed October 3, 2003

foreclosure transaction. No authority is cited for the latter proposition, and the reasoning of the

TCPA authorities on point expressly reject these conclusions. See, James, Id. at p. 147, and

Charalambopoulus, Id. at *26,

IV.    Appellee's Brief Omits To Allege A Rebuttal Of Collateral And Deed Estoppel
       Defenses And To Explain Why Their Omission In Trial Court Should Be Excused
       On Appeal.

       TCPA 27.006(a) provides that "[i]n determining whether a legal action should be

dismissed under [the TCPA], the court shall consider the pleadings and supporting and

opposing affidavits stating the facts on which the liability or defense is based." (emphasis

added). Here, the record clearly shows that Appellant's estoppel issues by way of affirmative

defense were substantially unrebutted as indicated by Bravenec's testimony on cross-

examination as follows on July 9, 2014:

       Q.       ... Were you not aware that you would be collaterally estoppel from raising those
               issues [about res judicata bars] in a state court forum?

       A.      I don't think that collateral estoppel would apply to me, so no, I don't agree with
               that.


       Q.      How do you explain [that]?



                                                 15
       A.      Well, collateral estoppel would be against the losing party. And so we are the
               prevailing party. So my interpretation of collateral estoppel... [is] that you were
               collaterally estopped from asserting what is essentially a matter that had already
               been decided in Federal Court [and] in Probate Court. So I think that was our
               argument.

        Q.     Very well. But [Judge Hudspeth's] order denied you relief, the relief you
               requested, did it not?

        A.     It did.


       Q.      Okay. So you were the losing party on this motion; is that correct?

       A.      On that one motion, [I] certainly was.

Court Reporters' Transcriptfor July 9, 2014, pp. 39 (lines 17 - 25) to 40 (lines 1-11).

       The transcript of the cross examination of Appellee Bravenec's on July 9,2014 shows

that the Appellees' factually unsupported reliance on res judicata doctrine was equally

misplaced:

       Q.      ... you would agree that there are parties in a closing transaction who have
               interests different than the seller?


       A.      Of course.


       Q.      So, would you agree that information that might be disadvantageous to the seller
               might enable other parties to the transaction to protect their interest?

       A.      In this case or in abstract?


       Q.      Both. All of the above.

       A.      In abstract yes. In this case no.

       Q.      And why is that not in this case?

       A.      Because you lost the lawsuit in 2010 and you have no legal interest in the
               property. So all you're really doing is keeping us from selling it by alerting a title
               company that you might keep suing ...

Court Reporter's Transcription ForJuly 9, 2014 atp. 45 - 46 (emphasis added). Like the

testimony that preceded it, the lattertestimony also disregards the estoppel effect of the federal

                                                   16
court's order on March 5, 2014. See, Defendant's Exh. #2 in Clerk's Record Volume One.

Further, when asked to specify where the record of Martin v. Grehn contained textual references

to the disposition of Appellant's purchase money issues in Appellees' favor, however, Bravenec

states "I cannot show you." CourtReporters' Transcriptfor July 9, 2014, at p. 46, lines 13-16.

As explained below, the record evidence is insufficient to support the attribution to Appellees of

a rebuttal on the estoppel issues, Barr v. Resolution Trust Corp., 837 S.W.2d 627 (Tex. 1992)

(collateral estoppel); and Teal Tradingand Development, LP v Champee Springs Ranches

Property Owners Association, 432 S.W.3d 381 (Tex. App. - San Antonio, Mar. 19, 2014)

(discussing estoppel by deed).

        A.     The Collateral Estoppel Issues

       The major implication of Bravenec's testimony - that there is no such thing as the

defensive use of collateral estoppel by parties on the losing end of a judgment - is simply

preposterous, and reflects a common misconception about the meaning of collateral estoppel

doctrine. Barr, Id. Offensive collateral estoppel describes when a plaintiff seeking to estop a

defendant from relitigating an issue which the defendant previously litigated and lost in a suit

involving another party. See Parklane Hosiery Co., Inc. v. Shore, 439 U.S. 322, 99 S. Ct. 645, 58
L. Ed. 2d 552 (1979). Defensive collateral estoppel occurs when a defendant seeks to prevent a

plaintiff from relitigating an issue the plaintiff has previously litigated unsuccessfully in another

action against the same or a different party. United States v. Mendoza, 464 U.S. 154, 159 n.4

(1984). Collateral estoppel is further differentiated according to mutuality versus non-mutuality,

i.e. whether parties with or without privity assert the estoppel bar, and whether the basis for the

alleged estoppel rests on legal and evidentiary factors. See United States v. Mollier, 853 F.2d

1169,1175 n.7 (5th Cir. 1988).



                                                  17
       The collateral estoppel discussionin Appellant's Motion To Reopen in Case No. 04-14-

00841-CV is incorporated here by reference. The Anti-SLAPP litigation in Park 100 Investment

Group v Ryan, 180 Cal. App. 4th 795 (Cal. App. 2nd Dist, 2009) is instructive with respect to

Appellant's entitlement to prevail on the collateral estoppel defense asserted here. There, the

California court of appeals found "unpersuasive [the non-moving parties'} contention that the

rulings in Case No. BC349120 (the expungement order, the overruling of the demurrer and the

denial of the motion for summary adjudication) conclusively establish that the filing of the lis

pendens was illegal as a matter of law." Id. at *807 - 808. Not only do the facts here run

strikingly parallel to those in Park Fifth Circuit authority on point in Anderson v. Law Firm of

Shorty, Dooley & Hall, 393 Fed. Appx. 214 (5th Cir. Aug. 26, 2010) (applying separate

transaction rule of res judicata argument in attorney client dispute) also indicates that Appellees'

contentions about res judicata are either invalid or subject to exceptions. Larry York v. State of

Texas, 373 S.W.3d 32 (2012); Chisholm v. Chisholm, 209 S.W.3d 96, 98 (Tex. 2006). The

TCOA precedent in Charalambopoulus, Id. at *26, resolving collateral estoppel in favor of the

non-moving part and against the moving party, simply does not apply. Id.

       B.      The Deed Estoppel Issues

       The record also supports the doctrine of estoppel by deed as an affirmative defense to the

Appellees' claims for tort liability. The lis pendens mandamus case in La Chappelle, Id. at * 1

and *2, and the regular appeal in La Jolla Group II, Id. at *473, are both instructive on this

point. Here as in La Chappelle and La Jolla, Appellant's rebuttal in his capacity as a purchase

money creditor has legal support in Pursuant to Tex. Prop. Code Section 202.003(a), and

citations to record in Appellant's Opening Brief, atpp. 39 - 42. In particular, it is claimed that a

purchase money lien interest in the subject property exists by virtue of restrictive covenants; that



                                                 18
the claimed purchase money lien interest touched and concerned the land at the time Bravenec's

grantor purchased it; that his dispute with the Appellant arises from a prior attorney client

relationship which involved vertical and horizontal privity; and that the lis pendens notices in

question ultimately enabled the contracting parties to exercise rights they already to treat

Appellant's lien claim as one that runs with the land. On these facts, Appellees are estopped from

denying facts in their chain of title that support Appellant's estoppel defenses. Teal Trading and

Development, Id. See also, Zuniga v. Grose, Locke, & Hebdon, 878 S.W.2d 313, 318 (Tex. App.

San Antonio 1994, writ refd), and Rocha v. Ahmad, 662 S.W.2d 77 (Tex. App.-San Antonio

1983, no writ).3

V.      The Case Presents Issues Of Vital Importance For Uniformity In Anti-SLAPP
        Dismissal Proceedings And For Observance Of Automatic Stay Requirements
        By The Bexar County District Courts.

        On the facts of this case, the Appellee's brief can and should be disposed based on

Appellant's Fifth and Sixth Points of Error, Appellant's Opening Brief, at pp. 29-39, and the

general rule that the non-movant must sustain its burden on each essential element of the claim

unaided by inferences, presumptions and intendments. Farias, Id. In support of the reply brief,

Appellant also argues that the Appellees secured the temporary injunction order on July 17, 2014

after conditions for a TCPA automatic stay had been satisfied. Cf, Varian Medical Systems, Inc.


        See, CRT #2 at p. 68 (referenceto purchase money interest); CRT #2 at pp. 43 - 45 (Bravenec
testimony indicating thatAppellant's lis pendens noticing purchase money claims burdened the property);
Exhibit B in TAB 3 of Appellant's Brief (reference to intentof second lien agreement that recorded
interests should run with the land); CRT#2 at pp. 22, lines 18-31 (Bravenec testimony on foreclosure
sale indicating he had notice of first and second liencovenants); and Exhibits A and B in Appellant's
TAB 3 (supporting conclusion that horizontal and vertical privity requirements were metthrough the
assignment of second lien interests to McKnight and Bravenec in 2005 andthrough a post-petition
trustee's foreclosure sale to them in 2006). Thus, even if the foreclosure sale is deemed valid, Appellees'
are estopped from claiming that it extinguished the purchase money interest. But see, 6A C.J.S.
ASSIGNMENTS § 132(2013) ("matters rendering the assignment absolutely invalid ..., such as ... the
nonassignability of the right attempted to be assigned" may be raised); Reinagel v. Deutsche Bank Nat.
Trust Co., 735 F.3d220, 228 (5thCir. 2013) ("Texas courts follow the majority rule thatan obligor can
defend "on any ground which renders the assignmentvoid.").
                                                    19
v. Delfino, 35 Cal. 4th 180, 192 (2005) appealedin Super. Ct No. CV780187 (Cal. 2005) (lack

of trial court jurisdiction due to appeal in Anti-SLAPP case triggering automatic stay).

       In view of the above, Appellant attaches dispositive significance to the treatment the U.S.

Supreme Court accorded fifty years ago, in Stanfordv. Texas, 379 U.S. 476 (1965), to a

"constitutionally intolerable" general warrant issued by the 57th District Court, which had
similarly authorized the broadest terms possible for a seizure by the state of "books, records,

pamphlets, cards, receipts, lists, memoranda, pictures, recordings and other written instruments":

       Vivid in the memory of the newly independent Americans were those general warrants
       known as writs of assistance under which officers of the Crown had so bedeviled the
       colonists. The hated writs of assistance ... were denounced ... as "the worst instrument of
       arbitrary power, the most destructive of English liberty, and the fundamental principles of
       law, that ever was found in an English law book," because they placed "the liberty of
       every man in the hands of every petty officer" ... What is significant to note is that this
       history is largely a history of conflict between the Crown and the press. ... In Tudor
       England officers of the Crown were given roving commissions to search where they
       pleased in order to suppress and destroy the literature of dissent... This is the history
       which prompted the Court less than four years ago to remark that "[fjhe use by
       government of the power of search and seizure as an adjunct to a system for the
       suppression of objectionable publications is not new" ... [W]hat this history
       indispensably teaches is that the constitutional requirement that warrants must
       particularly describe the "things to be seized" is to be accorded the most scrupulous
       exactitude when the "things" are books, and the basis for their seizure is the ideas which
       they contain... The indiscriminate sweep of [the language in the warrant issued by the
       57th District Court of Texas] is constitutionally intolerable. To hold otherwise would be
       false to the terms of the [Bill of Rights], false to its meaning, and false to its history.

Id. (emphasis and bracketed language added). Here, as in Stanford, though "[t]he world has

greatly changed, and the voice of nonconformity now sometimes speaks a tongue which Lord

Camden might find hard to understand," the clear purpose of the TCPA paradigm is to guarantee

freedom and substantive immunity from the improper and unbridled use ofjudicial process "as

an adjunct to a system for the suppression of objectionable publications," Id, for the same

reasons the law 50 years ago protected Bexar County resident and activist John Stanford.




                                                 20
                                          CONCLUSION


       The Court is respectfully requested to apply Farias so as to give effect, not only to the

free speech principles that Stanford observes, but to the legacy its history reflects on matters of

"conscience and human dignity." Id. Here as in Houston v. Hill, 482 U.S. 451, 472 (1987), the

instant TCPA appeal requests the Court to decide that "the First Amendment recognizes ... that a

certain amount of expressive disorder not only is inevitable in a society committed to individual

freedom, but must itself be protected if that freedom would survive." Id., and to apply the

protections that the TCPA was intended to provide. Cf, Varian Medical Systems, Inc. v. Delfino,

Id, (automatic stay issue), Jones v. Beckman, 2007 Cal. App. LEXIS 8326 (Cal. App., 2007)

(rejecting Anti-Slapp cross appeal), and Wilson v. Parker, Covert & Chidester, 28 Cal. 4th 811,

123 CR2d 19, 24 Civ LR 242 (Sept. 2002) (Anti-SLAPP case discussing fraud on the court).

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that the Court grant relief

in all things, for such other relief both in law and in equity as he may be justly entitled.

Dated: April 6,2014                                    Respectfully Submitted,

                                                       Rowland J. Mactin
                                                       951 Lombrano
                                                       San Antonio, Tx 78207
                                                       (210) 323-3849




                                                  21
                                 CERTIFICATE OF SERVICE

        Pursuant to Tex. R. App. P. 9.5(d), (e), I certify that I mailed a copy of this "Appellant's

Reply Brief to Attorney Glenn Deadmanat 411 S. South Main, San Antonio, Tx., on April 6,

2015.



                                                       Rowland J



                CERTIFICATE OF COMPLIANCE WITH WORD COUNT


        In compliance with TEX. R. APP. P. 9.4, relying on the word count function in the word

processing software used to produce this document, I certify that the number of words in this

document including footnotes is 7,273.


                                                       Rowland J. martin




                                                  22
                                      APPENDIX


A.   Order of the U.S. District Court For The Western District Of Texas dated March 5, 2014

B.   General Denial Of Cross Defendants Edward Bravenec And The Law Office of
     McKnight and Bravenec

C.   Motion To Dismiss Pursuant To The Texas Citizen's Participation Act Of Rowland J.
     Martin
A
Case 5:ll-cv-00414 Document 173                                               Filed 03/05/2014EPage 1 of 2


                           IN THE    UNITED STATES          DISTRICT      COURT
                            FOR THE WESTERN            DISTRICT    OF TEXAS


  ROWLAND J. MARTIN,              JR.,             §
                                                   §
          Plaintiff,                               §
                                                   §
  v.                                               §              No.    SA-ll-CA-414
                                                   §
  EDWARD BRAVENEC,           ESQ.,       THE       §
  LAW     OFFICE OF MCKNIGHT AND                   §
  BRAVENEC,         AND 1216 WEST AVE,             §
  INC.,                                            §
                                                   §
          Defendants.                              §

                                                  ORDER


          On    January     18,     2013,       Rowland Martin          filed a notice of Lis

  Pendens affecting the real property located at                               1216 West Avenue,

  San   Antonio,          Texas     (the       Property).    The     notice       of    Lis     Pendens

  indicated that Martin intended to appeal the judgment entered by

  this Court in the above styled and numbered cause. After the Fifth

  Circuit affirmed this Court's judgment and Martin refused to cancel

  his notice of Lis Pendens,                   this Court entered an order cancelling

  the Notice. Thereafter, Martin filed a motion for rehearing en banc

  in the       Fifth Circuit        as   well     as   an amended Notice of Lis                Pendens.


  On December 4, 2013,              the Fifth Circuit denied his petition for a

  rehearing and the Court entered an order cancelling the amended

  notice       of   Lis    Pendens.       That     same   day,     Plaintiff         filed     a    third

  notice       of   Lis    Pendens,        this    time   indicating          that     title       to   the

  Property was affected by a Bexar County Probate Court matter styled

  In re.       Estate of Johnnie Mae King,                  Cause.      No.    2001-PC-1263. The
Case 5:ll-cv-00414 Document 173                                               Filed 03/05/2014CPage 2 of 2

  notice of Lis Pendens asserts that Martin was the administrator of

  the Estate and that Defendant Edward Bravenec was "attorney of

  record."    It did not,         however, clarify what bearing that probate

  matter has on the Property at issue in the instant suit.

        On February 13, 2014, Defendants filed a motion to expunge Lis

  Pendens and a motion for contempt.                    When the Plaintiff failed to

  respond    to    the    motion,       the    Court    ordered             him     to    explain      the

  relationship, if any, between his administration of the Estate of

  Johnnie Mae King and the title to the Property. Plaintiff has filed

  no fewer than three responses to that order. It appears from those

  responses that the Plaintiff, as the administrator of the estate of

  Johnnie    Mae    King,    is    attempting         to    re-open          and       re-litigate       a

  probate    matter      against    Edward          Bravenec      and       the     Law      Offices    of

  McKnight    and     Bravenec.       The      propriety         of     that       action       and    the

  accompanying      Lis     Pendens     is     well    outside         of    the       scope    of    this

  Court's    jurisdiction.         If    the     Defendants            wish       to     pursue      their

  motion, they should file it in Bexar County Probate Court Number 1.

        It   is    therefore      ORDERED       that       the    Defendants'                motion    for


  contempt and to cancel            lis pendens         (Doc.         No.    162)      be,    and it is

  hereby,    DENIED.

        SIGNED AND ENTERED THIS                 Q       j^ of March, 2014.


                                                                 tRY LE$ HUDSPI
                                         SENIOR UNITtED] STATES DISTRItS?^JUDGE




                                                -2-
B
".   V




                                            CAUSE NO: 2014-CI-07644


         EDWARD BRAVENEC AND 1216                            §             IN THE DISTRICT COURT
         WEST AVE., INC.                                     §
                                                             §
         VS.                                                 §             285™ JUDICIAL DISTRICT
                                                             §
         ROWLAND MARTIN, JR.                                 §
                                                             §             BEXAR COUNTY, TEXAS



         ROWLAND MARTIN, JR.                                 §
                                                             §
         VS.                                                 §             JURY TRIAL REQUESTED
                                                             §
         EDWARD BRAVENEC, AND THE LAW                        §
         OFFICE OF MCKNIGHT AND BRAVENEC                     §


                                     DEFENDANT'S GENERAL DENIAL



         TO THE HONORABLE JUDGE OF SAID COURT:


                Now comes Edward Bravenec's, Defendant, in Answer to the Plaintiffs Counterclaims and

         would show the Court as follows:


                                              GENERAL DENIAL


         1.     Defendant, Edward Bravenec, denies each and every allegation contained in Plaintiffs'

         pleadings and demands strict proof of Plaintiffs' allegations by a preponderance of the evidence.

         2.     Edward Bravenec, by way offurther defense should be one necessary, Defendant pleads that

                they are the affirmative defense of Res Judicata and Statue of Limitations.
r




           WHEREFORE, PREMISES CONSIDERED, Edward Bravence prays that Plaintiffs take

    nothing by their suit and that Edward Bravence recover from Plaintiffs his attorney's fees, costs, and

    such other relief, at law or in equity, to which he shows himselfjustly entitled.




                                                          Respectfully submitted,

                                                           GLENN J. DEADMAN, P.C.
                                                           509 S. Main Avenue
                                                           San Antonio, TX 78204
                                                          (210) 472-3900 — Telephone
                                                          (210) 472-3901 — Facsimile
                                                          gideadman@aol.com


                                                          Isi Glenn J. Deadman
                                                           Glenn J. Deadman
                                                           State Bar No. 00785559
                                 CERTIFICATE OF SERVICE




       I hereby certify that onthe |Q day ofJune, 2014,1 electronically filed the Defendant's

General Denial with the Clerk of the Court using the CM/ECF system and I will mail via certified

mail such notification of such filing to the following:

Rowland J. Martin, Jr.
951 Lombrano
San Antonio, Texas 78207
210-323-3849




                                                      Isl Glenn J. Deadman
                                                      Glenn J. Deadman
c
                                   Cause No. 2O14-CI-07644

EDWARD L. BRAVENEC AND 1216                                 IN THE DISTRICT COURT
WEST AVE., INC.
       Plaintiff


v.                                                                            C3
                                                                              -<


ROWLAND MARTIN, JR.                                         285TH JUDICU L DISTRBGT moS
       Defendants



ROWLAND MARTIN, JR.
       Plaintiff
                                                                                         en         m


v.



EDWARD L. BRAVENEC, AND THE LAW                             BEXAR COUNTY, TEXAS
OFFICE OF MCKNIGHT AND BRAVENEC,
       Defendants


In Re OLGA VASQUEZ-SILVA d/b/a ONE
FOR AUTISM, INC.
       Impleaded Third Party                                JURY TRIAL REQUESTED

               SPECIAL APPEARANCE FOR PLEAS TO JURISDICTION
        AND TEXAS CITIZENS PARTICIPATION ACT MOTION TO DISMISS


TO THE HONORABLE COURT:


       COMES NOW ROWLAND MARTIN, JR., the appellant in a notice of interlocutory

appeal filed on July 8, 2014, in this special appearance, to file his "SpecialAppearance For Plea

To Jurisdiction And Texas Citizens Participation Act Motion To Dismiss, "pursuant to the Open

Courts Doctrine of the Texas Constitution and the Texas Citizens Participation Act (TCPA) in

Tex. Civ. Rem. & Prac. Code Sections 27.000 et seq.

                                STATEMENT OF THE CASE


       An injunction is a remedial writ that depends on the issuing court's equityjurisdiction.

State v. Morales, 869 S.W. 2d 941,947 (Tex. 1994). Notice is hereby given that an appeal




                          DOCUMENT SCANNED AS                FILED
contesting the interlocutory rulings at the hearing on July 1,2014 was filed in the Fourth District

Court of Appeals on July 8, 2014, under Section 51.014(a)(4) and the Texas Citizens

Participation Act, thus abating at least by implication a part of the Court's plenaryjurisdiction

for purposes of this setting. Langston, Sweet & Freese, PLLC v. Cletus P. Ernster, III, et al, 255
S.W.3d 402 (Tex. App. - 9th District, 2008) (finding that trial court lacked personal jurisdiction

over a litigant who moved for a special appearance). A separate Case No. 14-50093 related to

federal court orders referenced by the Plaintiffs is on appeal in the U.S. Court of Appeals.

Nonetheless, in obedience to the Court's outstanding orders to show cause, and subject to this

special appearance, Defendant asserts a plea to the equitable jurisdiction of the Court, and moves

the Court to dismiss Plaintiffs' claims tortious interference and cross motions for summary

judgment pursuant to the Texas Citizens Participation Act and case law authority in Zuniga v.

Grose, Locke, & Hebdon, 878 S.W.2d 313, 318 (Tex. App. San Antonio 1994, writ refd).

                                   PLEA TO JURISDICTION

       There are three reasons to sustain a plea to jurisdiction on equitable grounds. First, the

Court's equitable jurisdiction to grant injunctive relief was arguably unsupported and flawed

from the inception of the case because the Plaintiffs are collaterally estopped form asserting the

cause of action they now allege. In short, Plaintiffs omitted to disclose to the Court that in past

litigation they waived challenges to Defendant's lien claim that they now invoke in this case

under the pretext of a lis pendens injunction. See infra at p. 4 -5. Bravenec himself judicially

admits his lack of standing to contest lien claims in his last motion to the federal court: "Movant

availed himself of federal court, and cannot assert matters he was required to raise in this suit

merely by filing the same matters under an unrelated cause in a different court." Motion For

Contempt in Case SA 1l-CV-0414 dated February 13, 2014 atp. 2. Yet this is what he did.




                            DOCUMENT        SCANNED AS          FILED
        Second, as shown on July 1, 2014, Plaintiffs' prudential standing to invoke the Court's

jurisdiction is unsupported by law and evidence on the merits: (1) by their failure to produce

probative evidence of a contract, (2) by their reliance on moot theories about interference and

proximate causation that improperly conflate past cancellations of lis pendens notices withan

adverse disposition of the underlying lien interest in the subject property, and (3) by evidence

that a forfeiture of the corporate charter by the registered agent was a supersedingcause for the

damages they allegedly sustained from alleged failures of the purported sale to close. The

impleading of the registered agent for the purported or prospective pendent lite purchaser further

moots the tortious interference claim because the filing of constructive notices of lis pendensno

longer has any material bearing on the failure to close that the Plaintiffs seek to redress.

        Third, the Plaintiffs' false representation to the Court that Defendant violated the

temporary restraining order by filing notices in Bexar County Deed Records places their

fundamental lack of prudential standing beyond doubt. By causing the Court to issue a show

cause order on false premisees, and then inducing the Court to misconstrue the Defendant as the

issuing party of a subpoena that was in fact issued by the District Clerkon Defendant's request,

Plaintiffs willfully obstructed Defendant's ability to use compulsory process to compel witness

testimony to confront patently false charges about criminal contempt. The inequitable nature of

the latterconduct calls the veracity and legitimacy of the case into question to the extentthere is

doubt about the Court's jurisdiction and discretion to grant Plaintiffs' claims for injunctive relief.

                                     MOTION TO DISMISS

A.     The Texas Citizens Participation Act

       Separate and apart from pleas to jurisdiction, Defendant moves the Court to dismiss

Plaintiffs' original petition and cross motions for summary judgment as a matter of law pursuant




                            DOCUMENT         SCANNED AS          FILED
to the TCPA. The TCPA was enacted to authorize summary dismissal procedures to limit

lawsuits that attempt to silence criticism by individuals who speak out on a public issue or

controversy, and to encourage "citizen participation" which includes "commenting on the quality

of a business." House Comm. On Judiciary & Civil Jurisprudence, Bill Analysis, Tex. H.B.

2973, 82nd Leg., R.S. at p. 1 (2011). Summary dismissal of Bravenec's tortious interference

claim is due because he is a candidate for elected office using this case to silence criticism about

the quality of his business as a former provider of legal service to the undersigned Defendant,

and because he has no preponderant evidence with which to sustain the mandatory elements of

his tortious interference claim. See e.g., American Heritage Capital, LP, v Dinal Gonzalez and

Alan Gonzalez, Cause No. DC-11-13741-C (68th Judicial District, 2012) (applying TCPA to

dismiss tortious interference claim); and Monaco Entertainment Group, LLCand David Cooper

v. CityofEl Paso, et al, Cause No. EP-11-CV-561-DB (W.D. Tex, 2012) (enforcing the TCPA).

B.     Abridgment Of Defendant's Protected Right To Free Speech

       In support of his motion to dismiss, Defendant first asserts a prima facie affirmative

defense of privilege, as a former client of Bravenec and as a third party legal malpractice

plaintiff, to defend his interest in a third party purchase money lien that arose when the grantor of

Bravenec's second lien in the subject property, Moroco Ventures, LLC, received down payment

funding through the Defendant to purchase the subject property in 2003. Due to the existence of

a viable affirmative defense, Bravenec's motion for criminal contempt and cross motion for

summary judgment constitute an impermissible infringement on Defendant's right to free speech

in violation of the Texas Citizen's Participation Act and a clear departure from case law

authority in HMC Hotel Properties11 Limited Partnership v. Keystone-Texas Property Holding

Corporations, Case No. 04-10-00620-CV (Tex. App. - San Antonio, 2013) reversed on other




                           DOCUMENT         SCANNED AS         FILED
grounds in Case No. 12-0289,         S.W. 3d      (Tex., June 13 2014) (noting privilege and

justification as affirmative defenses warranting dismissal of a suit for tortious interference with

contractual relations).

        Bravenec's contention that Defendant's counterclaims for legal malpractice and issues

aboutparty purchase money lien interests are barred due to res judicata and limitationsfactors

directly support Defendant's burden of proof for dismissal under the TCPA. Regarding

limitations, the Texas Supreme Court has specifically held that "when an attorney commits

malpractice in the prosecution or defense of a claim that results in litigation, the statute of

limitations on the malpractice claim against the attorney is tolled until all appeals on the

underlying claim are exhausted." GulfCoastInvestment Corp. v. Brown, 821 S.W.2d 159

(Tex.1991) (equitable tolling applied in legal malpractice case.) No claim for legal malpractice

was finally litigated in any prior state or federal court case. As the beneficiary of a recognized

legal malpractice privilege, and as party to pending suit in a suit litigation in Cause 2010-CI-

19099 that implicates the former attorney client relationship with Bravenec, Defendantis plainly

authorized to assert prima facie third party purchase money lien claims against property interests

and their proceeds that Bravenec acquired during the probate case as part of the consideration for

his services.


        Bravenec's contentions about res judicata, though more appropriately characterized as

objections about issue preclusion, also support dismissal when examined in light of the guiding

principles cited in Watson v. Jones, 80 U.S. 679, 680 (1871). There, the U.S. Supreme Court

noted that when, in courts of concurrent jurisdiction, the pendency of a suit in one is relied on to

defeat a second suit in the other - as Bravenec attempting to do in his criminal contempt

proceeding below~ the identity of the parties, of the case made, and of the relief soughtshould




                            DOCUMENT         SCANNED AS          FILED
be such that if the first suit had been decided, it could be pleaded in bar as a former adjudication.

Id at p. 680. In such cases, the proceedings in an appellate court are part of the proceedings in

the first court, and orders made by it to be enforced by the court of primary jurisdiction are,

while unexecuted, a part of the case in the first suit, which may be relied on as lis pendens in

reference to the second suit. Id at p. 680.

        Watson specifically notes that the nature and character of the title and possession to real

property decreed by a first court may be inquired into by another court, and if it was of a

fiduciary character, and the trust was not involved in the first suit, a second suit may be

maintained in any court of competentjurisdictionto declare, define, and protect the trust, though

the first suit may be still pending. Id at p. 681. Watson means Appellantretained a privilege

from a former relationship of trust, and this Court has TCPA jurisdiction to enforce it. Id.

C.      Collateral Estoppel Issues

        Bravenec is subject to collateral estopped from prosecuting tortious interference claims.

That Bravenec is acting in bad faith is evident from his failure to object in U.S. District Court

Case No. SA 1l-CV-0414 on March 5, 2014 to the purchase money lien claims that he now

attempts to restrain with fictitious charges about criminal contempt,1 from his allegation on or

1       Plaintiffs' previously argued in federal courtthat "[a] litigant who files a petition in court must
include all causes of action that relate to the incident or circumstances, or those claims are waived.
Commissioner v. Sunner, 333 U.S. 591, 597 (1998). The prior judgment acts as res judicata, precluding
the parties from re-litigating issues that were or could have been raised in that action. Allen v. McCurry,
449 U.S. 90, 94, 101 Sect. 411, 66 L. Ed. 2d 308 (1980). As all matters relatingto the pendencyofthe
action involving real property were voluntarily submitted to this court byPlaintiff. Plaintiffis subject to
this court's orders, and this court has the solejurisdiction, for all orders relating to any lis pendens against
1216 WestAve. arising from the dispute that occurred from the alleged unlawful foreclosure." Document
162in Case SA 1l-CV-0414. The Orderof March 5, 2014 rejected the Plaintiffs lineof argument about
exclusive jurisdiction out of hand: "The propriety of... the ..Lis Pendens [dated December 3, 2013] is
well outside the scope of this Court's jurisdiction."Order of the U.S. District Court for the Western
District Of Texas, dated March 5, 2014. At the hearing on March 19, 20] 4, the Bexar County Probate
Court #1 made findings on an attorney withdrawal issue and a lis pendens notice issue, both of which
implicated Plaintiffs interest in the property as a purchase money creditor and malpractice claimant. That
court issued a ruling at Plaintiffs request tojudicially notice Defendant Bravenec's previously unnoticed




                               DOCUMENT          SCANNED AS            FILED
about June 13, 2014that Appellant had filed notices of lis pendens in the Bexar County Deed

Records, and from pleadings falsely asserting that Defendant represented himselfan attorney by

issuing a subpoena in violation of TRCP 176.4.

       Zuniga explains the publicpolicyrationale for a zero tolerance approach to role-reversing

attorney conduct that increases and distorts litigation to the detriment of the judicial process:

       For the law to countenance [an] abrupt and shameless shift of positions would give
       prominence (and substance) to the image that lawyers will take any position, depending
       upon where the money lies, and that litigation is a mere game and not a search for truth ...
       It is one thing for lawyers in our adversary system to represent clients with whomthey
       personally disagree; it is something quite different for lawyers ... to switch positions ...
       simply because an assignment [has] given them a financial interest in switching.

Zuniga, Id. Here, Bravenec's unconscionable request for a finding of criminal contempt

represents the third time in less than a year that he has falsely attempted to incarcerate the

Defendant for speech in a judicial forum. The Court is respectfully requested to redress this fact

by dismissing his claim for tortious interference and his cross motionfor summary judgment, to

set a date for a jury trial on Defendant's counterclaims, and finally, to impose a constructive trust

to subrogate Defendant as the payee of the purported contract of sale, if any, and by

subordinating Bravenec to his net income from rental proceeds he has already collected.

        WHEREFORE, PREMISES CONSIDERED, Defendant prays that the Court grant relief

in all things, and for such other relief both in law and in equity as he may be justly entitled.

Dated: July 9, 2014

                                                Rowland J. Ma
                                                951 Lombrano
                                                San Antonio, Tx 78207
                                                (210)323-3849



withdrawal from the probatecase, and it granted lis pendens relief to Defendant Bravenec by way of a
finding only that the Estate was not a fee simple owner of the subject property. Defendants failure to
request reconsideration of the omission of limitations and res judicata accommodations in the respective
federal court and probate court orders effectively estops them from raising those arguments now.




                            DOCUMENT          SCANNED AS          FILED
                               CERTIFICATE OF SERVICE

       I certify that a copy of this "Special Appearance For Plea To Jurisdiction And Texas

Citizens ParticipationAct Motion To Dismiss," will be hand delivered to Glenn Deadman on

July 9, 2014.


                                           Rowland J. Martin, Jr.




                          DOCUMENT       SCANNED AS         FILED